Citation Nr: 0320525	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for residuals of 
bilateral leg injuries.

3.  Entitlement to service connection for lung disability.

4.  Entitlement to service connection for residuals of a 
diving injury, to include an air embolism.

5.  Entitlement to service connection for residuals of 
aggressive training injuries.


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.  He had additional unverified inactive service in the 
United States Navy Reserve from October 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The veteran has a current diagnosis of chronic adjustment 
disorder with mixed anxiety and depression that is reasonably 
attributable to his period of active service.


CONCLUSION OF LAW

The veteran's chronic adjustment disorder, with anxiety and 
depression, is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the United States Marine 
Corps from August 1972 to July 1974.  He asserts that he 
suffers from a psychiatric disability due to the intense 
military training he received in service as a member of a 
Marine reconnaissance (recon) unit.  A review of his service 
medical records (SMRs) does reveal that the veteran was 
medically evaluated for participation in parachute and scuba 
training.  Also, several SMR entries document treatment for 
injuries related to parachute jumps.  A review of his DD 214 
reflects that he attended basic airborne and scuba training 
while in service.  His primary military specialty was listed 
as rifleman.  His secondary military specialty was listed as 
"ReconJumpScuba".  The veteran's unit at the time of his 
release from active duty was the 1st Force Reconnaissance 
Company, 1st Marine Division.  The veteran was separated as a 
corporal, E-4.

The veteran's claim for entitlement to service connection for 
a psychiatric disability was denied by way of a rating 
decision dated in October 1999.  The veteran submitted a 
notice of disagreement in November 1999 wherein he asserted 
that he may have suffered psychic trauma as a result of his 
intensive military training.

The veteran testified at a hearing at the RO in December 
1999.  He said he had employment problems over the years and 
that even VA would not employ him on a full-time basis.  He 
related VA's reluctance to employ him to his aggressive 
military training.  The veteran said that he received very 
intensive training as part of a recon unit in the Marines and 
then his unit was suddenly disbanded.  He was then released 
from active duty shortly afterwards.  He said that he 
received no transition period from the intense level of 
training to when he left the service.  He felt that there 
should have been some means of transitioning from his high 
alert status after his unit was disbanded.  He felt that he 
had encountered a number of problems since that time because 
of his aggressiveness, an aggressiveness that he said came 
from his military training.  The veteran further testified 
that he did not receive any treatment in service for 
psychiatric-related complaints.  He did receive counseling in 
1991 after a divorce.  He said that he had not had any other 
treatment or evaluation since that time because he could not 
afford to pay for the medical care.  The veteran provided a 
lengthy statement regarding his level of training and how it 
made him feel both in and out of service.

The veteran also testified at a Travel Board hearing in 
December 2001.  The veteran testified about his training in 
service and how it instilled an aggressive attitude in him 
that he felt continued to the present.  He said that he 
wondered if the residuals from that training affected his 
ability to function as a civilian.  The veteran further 
testified that he had not received any psychiatric treatment.

The veteran was afforded a VA psychiatric examination in 
October 2002.  The examiner reported that the veteran felt 
that some of his problems in finding employment were related 
to psychological problems that he attributed, in part, to his 
intense training in service.  The veteran related a history 
of his military training.  The examiner reported that the 
veteran said that this examination was the first time he had 
ever spoken to a psychiatrist.  The examiner said that the 
central theme of the veteran's current struggles was said to 
be his problems relating to having a job that would be in 
keeping with his education and training and his concerns and 
frustrations that VA had not adequately taken care of him or 
helped him readjust to civilian life after his intensive 
training in service.  The examiner provided a diagnosis of 
chronic adjustment disorder with mixed anxiety and 
depression.  He said that the veteran seemed to have had a 
generalized difficulty adjusting to civilian life following 
intense training in service and feeling that he had not been 
able to find a suitable occupation in spite of his good 
education.  The examiner recommended that the veteran undergo 
neuropsychological testing.  

The examiner provided an addendum to his report in February 
2003.  In that addendum the examiner said that, as in his 
prior report, he felt that the veteran's subsequent 
adjustment to civilian life would have been affected by his 
training experiences in the Marines.  He said that it was 
difficult to say as to what extent the veteran's adjustment 
to civilian life was affected.  

The veteran was afforded a VA psychological examination, to 
include testing, in March 2003.  The examiner concluded that 
the veteran was experiencing extremely strong anger that was 
deep-seated and which the veteran viewed as directly 
corresponding to his aggressive impulses from his military 
training.  The examiner also said that the veteran's 
behavior, with respect to this anger might be consistent 
(pending behavioral history supportive of this) with an 
intermittent explosive disorder.  The examiner said that, 
affectively, "rageful" anger dominated and subtle 
indicators of mild depression and anxiety were also present.  
He said that the affective features were likely to result in 
periodic episodes of adjustment difficulties, some of an 
acute nature, and some more chronic.  The examiner did not 
provide an opinion that directly related his findings to the 
veteran's period of service.

The VA psychiatrist provided a second addendum to his report 
in June 2003.  He noted that he had reviewed the results of 
the March 2003 psychological testing.  In short, the examiner 
opined that the veteran's military training definitely did 
have an impact on the veteran's life and that the veteran's 
adjustment to civilian life had been hampered by the 
intensity of his training in service without adequate follow-
up or retraining when his unit was disbanded.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2002).

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record documents the veteran's parachute and 
scuba training and assignment to a Marine force 
reconnaissance unit in service.  The veteran also attained 
the rank of corporal, E-4, in just under two years which 
supports his statement of being a leading member of his recon 
unit.  

The veteran underwent counseling in conjunction with a 
divorce in 1991.  He has not received any 
psychiatric/psychological evaluation or treatment since that 
time.

The October 2002 VA psychiatric examiner provided a diagnosis 
of chronic adjustment disorder with mixed anxiety and 
depression.  The examiner also said that the veteran seemed 
to have had a generalized difficulty in adjusting to civilian 
life following his intense training in service.  The March 
2003 VA psychological examination confirmed the veteran's 
continued feelings of anger that he attributed to his 
military training.  The psychologist said that the affective 
features of the veteran's problems were likely to result in 
episodes of adjustment difficulties, some of an acute nature 
and some of a chronic nature.  In June 2003 the VA 
psychiatrist said that the veteran's military training 
definitely had an impact on his life and that the veteran's 
adjustment to civilian life was hampered by the intensity of 
the military training and the lack of adequate follow-up or 
retraining when his unit was disbanded.

In viewing the evidence in a light most favorable to the 
veteran, the Board finds that the veteran does indeed suffer 
from an adjustment disorder that is attributable, at least in 
part, to his intense military training.  Therefore, service 
connection for adjustment disorder is warranted.


ORDER

Service connection for chronic adjustment disorder with mixed 
anxiety and depression is granted.


REMAND

The Board conducted additional evidentiary development 
regarding the remaining issues on appeal.  This consisted of 
VA examinations conducted in October 2002.  This action was 
taken pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

The veteran has not been apprised of the new evidence 
obtained in his case.  Nor has he been requested to provide a 
waiver of consideration of the evidence by the Board prior to 
consideration by the agency of original jurisdiction (AOJ).  
As a result of the DAV decision, the Board is prohibited from 
considering the newly developed evidence in the first 
instance.

In addition, the veteran submitted a statement in February 
2003 wherein he requested a copy of the VA examinations 
conducted in October 2002.  The Freedom of Information Act 
(FOIA)/Privacy Act officer at the Board responded to the 
veteran's request in June 2003.  At that time the veteran was 
informed that he would be provided copies of the requested 
material once development of his claim was completed.  The 
veteran submitted a second statement in March 2003 wherein he 
repeated his request for the October 2002 VA examination 
reports and those done from March 2003.  Since development of 
the claim is now complete, the veteran's request should be 
addressed.  (The Board notes that the appropriate personnel 
should review the reports for guidance as to their release 
prior to forwarding them to the veteran.)

In developing this case, the RO failed to apprise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

Finally, in his March 2003 submission the veteran referred to 
"psych" notes that he said were taken by two VA physicians 
when the veteran presented evidence on behalf of his father 
at a hearing.  The Board finds that there is no need to 
attempt to obtain that evidence in light of the favorable 
disposition of the veteran's claim for service connection for 
a psychiatric disorder.  Further, the veteran's photograph of 
him in service depicting a severe bruise of the right arm is 
of record.  Finally, the veteran referred to a federal civil 
court case that involved him and the city of Topeka, Kansas.  
He said that he wanted the case record as an exhibit.  The 
veteran is free to obtain and submit such evidence if he 
desires; however, such evidence should be pertinent to the 
issues remaining on appeal.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claims 
for service connection.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should 
also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if 
applicable.  

2.  The RO should respond to the 
veteran's request for copies of the 
October 2002 and March 2003 VA 
examination reports.  (Review of the 
reports should be undertaken in 
order to understand examiners' 
instructions regarding release.)

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


